ACCEPTED
                                                                                         01-14-00843-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    5/12/2015 3:52:22 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                           CASE NO. 01-14-00843-CV

                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                     IN THE COURT OF APPEALS FOR                     HOUSTON, TEXAS
                      THE FIRST DISTRICT OF TEXAS                5/12/2015 3:52:22 PM
                            HOUSTON, TEXAS                       CHRISTOPHER A. PRINE
                                                                         Clerk



                            RAYMOND ESPINOSA,

                                                    Appellant,

                                         v.

  AARON’S RENTS, INC., AARON’S INC., AARON’S SALES & LEASE
               OWNERSHIP, and NICOLE LEE,

                                                   Appellees.


  On Appeal from the District Court of Harris County, Texas, 129th Judicial
                                 District
                        Cause Number 2010-70720


                             MOTION TO STRIKE

      Pursuant to Tex. R. App. P. 9.4(k), 38.1, and 38.9(a), Appellees Aaron’s

Rents, Inc., Aaron’s, Inc., Aaron’s Sales & Lease Ownership, and Nicole Lee

(“Appellees”) move to strike the Affidavit of Jimmie Norris and the Affidavit of

Jared Ynigez, attached as Exhibits A and B, respectively, to Appellant’s Reply

Brief because these affidavits are not part of the record and Appellant did not make

a motion to supplement the record in this case.
       Tex. R. App. P. 38.1(i) provides that the appellant’s brief must contain

“appropriate citations . . . to the record” of the trial court. Appellant’s Reply brief

cites to Affidavits of Jimmie Norris and Jared Ynigez that were not included in the

trial court’s record and were prepared after Appellees filed their brief in this

appeal. Specifically, the Affidavit of Jimmie Norris is dated May 4, 2015 and the

Affidavit of Jared Ynigez is dated May 1, 2015. (See Appellant’s Reply, Exhibits

A and B.)       Appellant’s reliance on these affidavits is therefore improper.

Accordingly, Appellees respectfully request that the Court strike the Affidavits of

Jimmie Norris and Jared Ynigez from Appellant’s Reply and decline to consider

these Affidavits. See Tex. R. App. P. 9.4(k), 38.9(a); Till v. Thomas, 10 S.W.3d
730, 733 (Tex. App.—Hou. [1st Dist.] 1999, no pet.) (“This Court must hear and

determine a case on the record as filed, and may not consider documents attached

as exhibits to briefs.”).

                                        Respectfully submitted,

                                        JACKSON LEWIS P.C.


                                        /s/ Dion Y. Kohler
                                        Virginia Mixon Swindell
                                        Texas Bar No. 00794711
                                        Wedge International Tower
                                        1415 Louisiana, Suite 3325
                                        Houston, TX 77002-7332
                                        (713) 650-0404 (Telephone)
                                        (713) 650-0405 (Facsimile)
                                        swindelv@jacksonlewis.com
                                          2
Dion Y. Kohler
Georgia Bar No. 427715, admitted pro hac
vice
1155 Peachtree Street, Suite 1000
Atlanta, Georgia 30309-3600
(404) 525-8200 (Telephone)
(404) 525-1173 (Facsimile)
kohlerd@jacksonlewis.com

ATTORNEYS FOR APPELLEES




  3
                            CERTIFICATE OF SERVICE

            I certify that on May 12, 2015, I served a copy of this document,
Motion to Strike, on the parties listed below by electronic service and that the
electronic transmission was reported as complete. My email address is
KohlerD@jacksonlewis.com.

                       Robert Teir
                       Robert Teir, PLLC
                       845 FM 517 W, Suite 200
                       Dickinson, Texas 77539
                       (832) 365-1191 [Telephone]
                       (832) 550-2700 [Facsimile]


                                        /s/ Dion Y. Kohler
                                        Dion Y. Kohler



4816-2366-5699, v. 2




                                          4